Title: To George Washington from Brigadier General Benedict Arnold, 14 January 1776
From: Arnold, Benedict
To: Washington, George



Dear Sir
Camp Before Quebec 14th Janry 1776

I make no Doubt you will, soon hear, of Our Misfortune, on the 31. Ulto, and be very Anxious to know Our Present, Situation. Our loss, and repulse struck an Amaseing Panick, into both Officers, & Men, and had the Enemy improved their Advantage, Our affairs, here must have ben Intirely ruined It was not in my power to Prevail on the Officers to Attempt, saveing, Our Mortars, which had ben Placed in St Roque’s, of Course they fell into the hands of the Enemy—Upwards of One hundred Officers, and Soldiers, Instantly set of for Montreal and it was, with the greatest difuculty I could persaude the rest to make a stand. The Panick soon subsided, I aranged the Men in such Order, as effectually, to Blockade the City, and enable them to Assist each other if Attacked. It was urged by the Officers, to move Our Ammunition, and Artillery Stores Of which

we had a large quantity and tho’ the risque was great, I could not Approve the measure, as it would undoubtedly, have made Unfavourable, impressions, on the Minds of the Canadians, and Induced them to withdraw thier Assistance, which must have ended in Our Utter Ruin, I therefore put the best face on Matters and betrayed no marks of Fear. I have withdrawn the Cannon from Our Battery and placed them round the Magazine, Our Present force is only Seven hundred I am in Daily, expectation of a reinforcement from Montreal of two or three hundred Men, I expected Genl Wooster, but find he Cannot leave Montreal, Colo. Clinton is Just Arived, I have put on foot the raiseing A Regt of 2. or 3 hundred Canadians, which I make no Doubt of effecting, Our finances are very low, however I hope we shall be able to rub a long, Mr Price is our Only resource, and has exerted himself, I wait with great Anxiety the Arival of a reinforcement from below, I have Wrote the Honble Congress, my Opinion that five thousand Men will be Necessary to Insure us Quebec, tho it may posably be reduced with a less Number, it Appears a Blockade may Answear the Purpose, I think Quebec an Object of too Much Consequence, to trust it to the event, if reduced Five thousand Men will be Necessary for a Garison.
Your favr of the 5 Ulto is Just Come to hand It gives me a most sensable pleasure, to have your Approbation of my Conduct, I beg you’d accept my Thanks for the Notice you have ben pleased to take of me, and my Officers, in your New Establishment Most of them are provided for in an unexpected, manner Not very pleaseing to me. Inclosed is a List of the killed and Wounded, Both Officers, & Men behaved with the greatest, Intrepidity, and had not the Genl ben basely deserted by his Troops we should doubtless have Carried the Town, my Detacht had Carried the First Battery, (my being, Wounded) & the loss of thire Guides retarded them much, after the Death of the General, they Sustained the Force of the whole Garrison, for a Considerable Time, who fired From under Cover and had every Advantage of Situation, their Retreat was Cut of by the Enemy’s gaining a Narrow, Defile thro’ which they were obliged to pass, they were overpowered by Numbers, and obliged to resign, tho deserveing a Better Fate. Govr Carleton treats them with Humanity, & has given leave for their Baggage to be sent

in to them. I heartily Congratulate you on the Success of your Privateers I think the Ballance of the last years Accot is still in Our favour, tho’ we have met a severe Check here, I hope soon to have the pleasure seeing Genl Lee or some experiencd Officer here, I heartily Wish you the Protection & blesing of the Allmighty & am with very great respect & Esteem Dr Sir your Obedt Hble Servt

B. Arnold

